DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Picochlorum in the reply filed on 6 May 2022 is acknowledged.
Applicant's election with traverse of Group I (claims 1-10 and 15-16) in the reply filed on 6 May 2022 is acknowledged.  The traversal is on the grounds that the inventions of Groups I, II and III are related and the groups could be examined simultaneously without a significant burden to the examiner.  This is not found persuasive. Claims 1-10 and 15-16, drawn to a mutant algal strain, are classified in C12N 1/12, claims 11-14, drawn to a method of obtaining a mutant algal strain, are classified in C12N 15/01, and claims 17-20, drawn to a method of producing polyunsaturated fatty acids and biomass, are classified in C07K 14/405. They are different in scope and would require different search strategies. The serious burden is evidenced by the separate classification of each invention, which shows that each invention has attained recognition in the art as a separate subject for inventive effort and a separate field of search is needed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6 May 2022.

Claim Status
Claims 1-20 are currently pending.
Claims 11-14 and 17-20 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-10 and 15-16 are under examination herein.
Claims 2 and 7-10 are rejected.
Claims 5, 10 and 15 are objected to.
Claims 1, 3-4, 6 and 16 are allowed.

Priority
	The instant application claims the benefit of priority to IN201921018233 filed on 7 May 2019. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 7 May 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10 August 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (Figure 4). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. said mutant algal strain, said enhancement).  
The abstract of the disclosure is objected to because of the following informality: it contains language that can be implied ("The present invention disclosure "). 
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: The disclosure contains "upregulated", "upregulation", "downregulated" and "downregulation" as well as fewer instances of "up-regulated", "up-regulation", "down-regulated" and "down-regulation". Examiner suggests deleting the hyphens to maintain consistency throughout the disclosure.   
Appropriate correction is required.
Claim Objections
Claims 5, 10 and 15 are objected to because of the following informalities:    
In claim 5, line 14, "upregulated" should be amended to "are upregulated". In claim 1, "up-regulated" and "down-regulated" contain hyphens, whereas dependent claims 3-6 recite these terms without hyphens. Examiner suggests amending claim 1 to recite "upregulated" and "downregulated" so the claim language is consistent.  
In claim 10, line 4, the comma should be deleted. 
Claim 15 is objected to for depending on a withdrawn claim. Examiner suggests amending claim 15 to recite the limitations of the withdrawn claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ biological materials, specifically Picochlorum sp., Nannochloropsis sp., Chlorella sp., Chlamydomonas sp., and Nannochloris sp.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  Example 1 in the Instant Specification (Pg. 21-22) indicates the collection and cultivation process of a Picochlorum strain; however, there is no indication of the initial characteristics of the Picochlorum strain or any information regarding the Nannochloropsis sp., Chlorella sp., Chlamydomonas sp., and Nannochloris sp. strains. Therefore, a person skilled in the art without access to the specific biological material could not make or isolate the biological materials required to practice the invention without undue experimentation. 
It is noted that Applicant has deposited the bacteria strains (p. 12, lines 11-15 of the specification), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  
Therefore, claim 2 is not enabled by the disclosure. 

35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 2 recites "wherein the mutant algal strain is deposited with CCAP". This limitation is indefinite, because the claim does not recite any Accession number to identify the deposited strain. It is noted that the Instant Specification refer to mutant strains of the instant disclosure as CTM-1, CTM-19 and CTM-20 (Instant Specification Pg. 5, line 31 - Pg. 6, line 2); however, this nomenclature does not appear to be associated with the deposit information. 
The term "low" in claim 7 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests amending "a low" to "an". Claims 8-10 are dependent on claim 7 and are also rejected due to said dependency. 

Allowable Subject Matter
Claims 1-10 and 15-16 are free of prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  
Negi (US20180187170A1) discloses mutant of green alga Chlamydomonas reinhardtii, PHOT KO, that shows a 4-fold increase in genes for ω-3 fatty acid desaturase (Negi Abstract, [143]). 
The instantly claimed invention is distinguished from Negi in that it requires a mutant algal strain wherein mRNA transcripts of genes encoding urea carboxylase and Δ-15- ω3- desaturase are up-regulated and mRNA transcripts of a gene encoding triacylglycerol lipase are down-regulated as compared to wild type of the algal strain. 
Therefore, the claims are considered to be free of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        



/OLIVIA M. WISE/Primary Examiner, Art Unit 1631